ORDER
This matter came before a panel of the Supreme Court on November 16,1993 pursuant to an order requiring the parties to appear and to show cause why the issues raised in the plaintiffs’ appeal should not be summarily decided.
The plaintiffs appeal a Superior Court order granting the defendants’ motion to dismiss made pursuant to Super.R.Civ.P. 12(b)(6). After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. In rule 12(b)(6) dismissals the allegations must show that there is some insuperable bar to relief. Goldstein v. Rhode Island Hospital Trust National Bank, 110 R.I. 580, 296 A.2d 112 (1972). We conclude that the passing of the statutory period of limitation provided in G.L.1956 (1985 Reenactment) § 9-1-14(b) constituted that insuperable bar.
The ruling of the trial justice is affirmed and the plaintiffs’ appeal is denied and dismissed.
WEISBERGER, Acting C.J., did not participate.